 
 
I 
112th CONGRESS
1st Session
H. R. 690 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2011 
Mr. Mica (for himself, Mr. Denham, Mr. Crawford, Mr. Coble, Mrs. Schmidt, Mr. LoBiondo, Mr. Roe of Tennessee, Mr. Long, Mrs. McMorris Rodgers, Mrs. Blackburn, Mr. Calvert, Mrs. Capito, Mr. Dent, Mr. Young of Alaska, Mr. Diaz-Balart, Mr. Reichert, Mr. Shuster, Mr. Gerlach, and Mr. Buchanan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Administrator of General Services to transfer administrative jurisdiction, custody, and control of the building located at 600 Pennsylvania Avenue, NW., in the District of Columbia, to the National Gallery of Art, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Trade Commission and National Gallery of Art Facility Consolidation, Savings, and Efficiency Act of 2011. 
2.TransferNotwithstanding any other provision of law and not later than December 31, 2014, the Administrator of General Services shall transfer administrative jurisdiction, custody, and control of the building located at 600 Pennsylvania Avenue, NW., District of Columbia, to the National Gallery of Art for the purpose of housing and exhibiting works of art and to carry out administrative functions and other activities related to the mission of the National Gallery of Art. 
3.Remodeling, renovating, or reconstructing 
(a)In generalThe National Gallery of Art shall pay for the costs of remodeling, renovating, or reconstructing the building referred to in section 2. 
(b)Federal shareNo appropriated funds may be used for the initial costs for the remodeling, renovating, or reconstructing of the building referred to in section 2. 
(c)ProhibitionThe National Gallery of Art may not use sale, lease, or exchange, including leaseback arrangements, for the purposes of remodeling, renovating, or reconstructing the building referred to in section 2. 
4.Relocation of the Federal Trade Commission 
(a)RelocationNot later than the date specified in section 2, the Administrator of General Services shall relocate the Federal Trade Commission housed in the building identified in section 2 to— 
(1)up to 200,000 usable square feet of space located in Federal Office Building Number 8, SW., District of Columbia; 
(2)1800 F Street, NW., District of Columbia; or 
(3)such other building in the District of Colunbia owned by the Government that the Administrator of General Services considers appropriate. 
(b)RentThe rental rate applied to the Federal Trade Commission by the Administrator of the General Services for use of the building identified in section 2 as of the date of enactment of this Act shall apply to replacement space provided by the Administrator pursuant to subsection (a) for 10 years after the relocation of such Commission.  
5.National Gallery of Art Beginning on the date that the National Gallery of Art occupies the building referred to in section 2— 
(1)the building shall be known and designated as the North Building of the National Gallery of Art; and 
(2)any reference in a law, map, regulation, document, paper, or other record of the United States to the building shall be deemed to be a reference to the North Building of the National Gallery of Art. 
6.Offsetting savings 
(a)In generalThere shall be an amount available from the savings, described in subsection (b), in the Federal Buildings Fund established by section 592 of title 40, United States Code, for the purposes of relocating the Federal Trade Commission pursuant to section 4. 
(b)SavingsThe amount referred to in subsection (a) shall be derived from the difference between the amount made available from the Fund for fiscal year 2010 and prior fiscal years related to the a courthouse located in Salt Lake City, Utah, and the amount approved in the resolution of the Committee on Transportation and Infrastructure adopted December 2, 2010, related to such courthouse. 
 
